DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 28 January 2022 and 31 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10063109, 9742223, 9312701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 22-29, as filed 27 January 2022, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 22, is allowable over the prior art of record for the reasons previously stated, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method of improving safety in a system comprising optical resonator, gain medium, driver, optical beam steering apparatus, photovoltaic cell, detector, and controller arranged and operated as recited, and further having step of "selection of the gain medium such that it amplifies a beam the optical beam of laser light passing through it, said optical beam of laser light having a frequency between the first overtone of the C-H absorption situated at 6940 cm-1 and the second overtone of the C-H absorption situated at 8130 cm-1". As previously discussed, Graham, Daiber, and similar prior art of record teaches laser power transmission systems having the recited laser emitter construction and power 
Claims 23-29 are allowed for being dependent on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836